In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the petitioner appeals from an order of the Court of Claims (Silverman, J.), entered July 29, 1997, which denied her motion to renew her prior application for leave to file a late claim.
Ordered that the order is affirmed, with costs.
On her original application for leave to file a late claim, which was denied by the Court of Claims, the petitioner failed to submit an affidavit from an engineer which would establish that the State departed from accepted practices and standards in designing a roadway. Then, upon a motion to renew her original application, the petitioner submitted the affidavit of an engineer who provided allegations that the roadway had been negligently designed.
Since the petitioner gave no reason as to why the engineer’s affidavit was not submitted on the original application and since the facts contained in this newly-submitted affidavit were fully available to the petitioner at the time the original application was made, the Court of Claims was correct in denying renewal of the original application based upon the newly-submitted evidence (see, Kilgore v Rochdale Vil., 252 AD2d 516; Mangine v Keller, 182 AD2d 476, 477; Caffee v Arnold, 104 AD2d 352). Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.